Title: From John Adams to William Turner, 7 March 1813
From: Adams, John
To: Turner, William



Sir
Quincy 7. March 1813

I have received your Letter of the 3d of this month, with the Certificate inclosed of Isaac S Gardner, John Robinson and many others. I return you the Certificate inclosed in this Letter. Since you was here, I have made Inquiries, received further Information, and made more mature Reflections. The Consequence of all which is, that I must be excused from all further Interference in the Business. I am, Sir, with due regard your Wellwisher
John Adams